Citation Nr: 0828000	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	 Robin Webb, Attorney at Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which in March 2004 denied entitlement to TDIU and in 
September 2004 granted service connection and assigned an 
initial 10 percent disability rating PTSD.  

The veteran's attorney has sent additional evidence pertinent 
to this appeal, along with a waiver of agency of original 
jurisdiction (AOJ) review dated in March 2008.  Thus, it is 
not necessary to remand this matter for AOJ review.  See 38 
C.F.R. 
§ 20.1304(c) (2007). 


FINDINGS OF FACT

1.  The veteran's PTSD has been shown to be manifested by 
such symptoms as anxiety, severe and persistent panic 
attacks, flashbacks, nightmares, insomnia, depressive mood, 
anxiety, hypervigilance, startle response and forgetfulness 
and has been found by medical evidence to result in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to these symptoms.

2.  The veteran's service-connected disabilities are of such 
severity as to render him unable to obtain or maintain 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code 9411 (2007).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Regarding the issue of 
entitlement to TDIU, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Regarding the PTSD claim, the issue on appeal arises from the 
veteran's disagreement with the initial evaluation following 
the grant of service connection.  In the present case, the 
veteran's claim on appeal was received in March 2004.  Prior 
to granting service connection for the PTSD in September 
2004, the RO sent a duty to assist letter addressing the 
service connection claim in August 2004.  The veteran has 
appealed the initial ratings assigned for the PTSD.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Since an increased rating for PTSD is 
being granted in this case, any deficiency will be addressed 
by the RO after implementing the Board's decision.  

Moreover, as the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  (Once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in May 2005 and November 2006 provided current 
assessments of the veteran's condition based not only on 
examination of the veteran, but also on review of the 
records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2007).  
A 50 percent rating is assigned under when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation, is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusion or hallucination; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2007).  GAF 
scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  The Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.
 
The veteran filed his claim on appeal in March 2004.  Service 
connection for PTSD was granted by the RO in a September 2004 
rating decision which granted an initial 10 percent rating, 
which the veteran has appealed.

Among the evidence received in conjunction with his claim are 
as follows.  VA treatment records dating back to 2001 reflect 
psychiatric treatment for complaints of insomnia with a 
history of having been on Ritalin for at least 8 years and a 
diagnosis of history of attention deficit hyperactivity 
disorder (ADHD) adult onset, consider Bipolar disorder type 
II and Mood disorder not otherwise specified, as reported in 
February 2001.  At the time of this report he was noted to 
work as a sales manager.  Records from 2002 reflect that in 
September 2002 he quit his job due to having more anxiety 
attacks at work, with symptoms present for more than 1 year 
but increasing in frequency.  His anxiety symptoms included 
diaphoresis, rapid heart beat, feeling faint and nervous.  At 
the time PTSD was not yet diagnosed, but his diagnoses were 
history of ADHD adult onset, Bipolar Type II disorder with 
recent episode depressed and personality disorder cluster B, 
rule out narcissistic.  His symptoms improved in December 
2002 both with medication, and he indicated that being away 
from his job helped decrease his anxiety symptoms.  Follow-up 
in February 2003 revealed him to be having more panic attacks 
than usual, about 2-4 times a day and usually precipitated by 
the thought of returning to work if his disability claim is 
denied.  He also endorsed not sleeping well and waking every 
hour.  Mental status examination was significant for anxious 
mood and constricted affect, but otherwise not significant.  
His diagnosis remained unchanged.  He continued to report 
daily panic symptoms in April 2003, with panic occurring when 
he is driving or not in a structured setting.  He indicated 
medications helped but he was ashamed to leave his house for 
fear of panic symptoms.  He also reported daily thoughts 
about his deceased brother who committed suicide and endorsed 
occasional thoughts of suicide.  His diagnoses remained 
unchanged.  

The veteran also underwent independent medical examinations 
in May 2003 for disability purposes and was noted to have 
symptoms that included being worried, anxious and restless 
daily, suicidal thoughts about once a week, irritability, 
sleep problems, panic attacks and being easily distracted.  
He underwent a comprehensive examination, which included a 
review of medical records and detailed his social and 
industrial history, noteworthy for having been married once 
to his current wife, and holding several jobs including long 
term employment, and having last worked in October 2002.  
Mental status was significant for his mood as worried, 
depressed, anxious and restless, with constricted emotional 
expression, and a dominant emotion of irritability.  
Otherwise his mental status examination revealed no evidence 
of cognitive disorder or of a serious thought disorder.  
Following the examination, which included psychological 
testing, he was assessed with Axis I Major depressive 
disorder (MDD), recurrent moderate, panic disorder with 
agoraphobia, ADHD combined time and pain disorder associated 
with both psychological factors and a general medical 
condition.  Axis II included narcissistic traits.  His GAF 
was 40 currently and 70 in the past year.

VA treatment records from 2003 reflect that in June 2003 he 
was seen by Dr. Small, who noted the veteran's complaints of 
recurring service related nightmares since leaving the 
service and gave a history of anxiety symptoms in the service 
which he hid in order to appear fit.  The June 2003 records 
also noted the veteran to have numerous situational stressors 
and complaints of poor sleep and periods of being unaware of 
what's going on around him, as well as increased episodes of 
anger.  He also reported having panic symptoms on a daily 
basis and stopped driving due to them.  Objectively he was 
depressed in mood with constricted affect but otherwise no 
significant findings were reported.  He was still assessed 
with a history of ADHD adult onset, bipolar type II disorder 
with recent episode, depressed without "PF" and personality 
disorder, cluster B, rule out narcissistic.  Private 
treatment records revealed he was seen in the emergency room 
for syncopal event of unknown etiology.  An August 2003 
private note indicated that the veteran had a syncopal 
episode with workup negative and it was possibly due to panic 
disorder.  The restrictions on driving and no stressful work 
environment remained in place.  The diagnoses were panic 
disorder, MDD and ADHD.  

A January 2004 VA record revealed the veteran to report 
difficult times over the holidays and dreaded visits even 
from friends.  He endorsed feelings of guilt regarding 
service and holidays were noted to trigger reminders of his 
service as a guard on Christmas Eve.  He also reported his 
anxiety was triggered by loud noise, news of Iraq, coming to 
the VA, people and tasks requiring concentration such as 
driving.  Objectively, he had a depressed mood, anxious and 
irritable affect with no other significant findings shown.  
He was noted to remain frustration with his condition and 
symptoms and was having a very difficult time accepting that 
he had PTSD. 

Private medical records from January 2004, March 2004 and May 
2004 reflect multiple psychiatric diagnoses including MDD, 
ADHD, PTSD and social phobia  with insomnia, flashbacks, 
guilt and anxiety.  He repeatedly was restricted from driving 
and from a stressful work environment in these records.  VA 
records from May and June 2004 revealed him to be bothered by 
the ongoing Iraq prison scandal, and reported nightmares and 
flashbacks to his guarding prisoners of war.  He also noted 
that coming to the VA reminded him of a military setting and 
he had to prepare himself for 2 days prior to coming to an 
appointment.  He endorsed being in a depressive state in the 
records from May through June 2004 with objective findings 
confirming this.  The June 2004 record noted that he reported 
having to leave a movie early because of feelings of anxiety 
and paranoia.  The impression in June 2004 included rule out 
PTSD, in addition to the differential diagnoses which were 
otherwise unchanged from the diagnoses in the VA records of 
June 2003.  

An August 2004 intake evaluation from Dr. Small noted the 
differential psychiatric diagnoses of MDD, panic disorder 
ADHD and PTSD.  The report noted ongoing problems with stress 
from family members and he reported suicidal thoughts on a 
weekly basis, mainly occurring when he is under stress and 
generally controlled with medication.  He also reported rage 
episodes, frequent panic attacks and being uncomfortable 
around people.  Mental status examination was significant for 
worried/anxious mood with congruent affect, with no other 
significant findings, and he was assessed with panic disorder 
without agoraphobia, MDD recurrent and severe without 
psychotic features, rule out PTSD.  His GAF score was 55-60.

Private progress notes from Dr. Small revealed ongoing 
treatment for ongoing psychiatric symptoms such as panic 
attacks, hypervigilance, sleep problems, and depression 
throughout 2004 and 2005, with PTSD continuing to be included 
among the differential diagnoses.  Private records from 
August 2004 through the end of November 2004 revealed him to 
be undergoing psychotherapy for symptoms that included 
increased flashbacks and nightmares secondary to the Iraq 
abuse scandal and panic symptoms as reported in August 2004.  
These symptoms persisted through the rest of 2004 along with 
some suicidal thoughts reported in September 2004, October 
2004 and December 2004.  He also reported problems with 
memory and concentration as well as social phobia or 
isolation from others.  He continued to be restricted from 
driving and stressful environments throughout these records.  
Of note in December 2004, his PTSD symptoms were reportedly 
increasing, with continued trigger of memories by the Iraq 
prison scandal.  He also reported continued isolation, with a 
June 2005 record noting he refused to attend parties due to a 
fear of panic attacks.

Likewise, VA records from October through December 2004 
reflect persistent problems with hypervigilance, anxiousness, 
irritability, sleep problems, as well as suspicious and 
depressed mood.  

The veteran's wife, who has identified herself as a RN, has 
repeatedly submitted statements throughout the pendency of 
this appeal that the veteran's symptoms are due to PTSD.  

VA treatment and private treatment records throughout 2005 
repeatedly reflect that the veteran suffered from symptoms 
such as nightmares, flashbacks, hypervigilance, panic 
attacks, sleep disturbances and depressed mood.  In February 
2005 he complained of suicidality in addition to sleep 
disturbances and problems concentration.  In April 2005 he 
reported an increase in his nightmares, panic attacks, 
flashbacks and hypervigilance.  He also had decreased memory 
and concentration.  In June 2005 his suicidality had improved 
but he continued to have panic attacks, particularly in a 
hospital setting.  He continued with flashbacks, 
hypervigilance and nightmares in August 2005.  He was noted 
to have worsening depression and PTSD along with an increase 
in nightmares and emotional numbing, as well as concentration 
and memory problems.  He repeatedly was restricted from 
driving and from a stressful work environment in these 
records up through August 2005.  Later on in records from 
September 2005 and thereafter he was restricted from any 
stressful environment and from driving.  In October 2005, he 
had a slightly improved mood but still have memory and 
concentration problems and was assessed with worsening PTSD.  
In November 2005, he was noted to have an anniversary 
reaction with increased depression, nightmares, insomnia and 
flashbacks.  Most of the records were from Dr. Small.  

A May 2005 functional capacities questionnaire completed by 
Dr. Small gave an opinion that the veteran is unemployable.  
The veteran was said to have severe impairment in a number of 
things, including an ability to relate to other people, 
deterioration of personal habits, constriction of interest, 
ability to carry out or remember instructions, respond 
appropriately to supervision, respond appropriately to 
coworkers, or respond to customary work pressures.  He was 
totally incapacitated from daily activities such as going to 
church, socializing, etc.  

The report of a May 2005 VA examination for PTSD included a 
review of the claims file and medical records.  The veteran 
was noted to be service-connected for PTSD and was claiming 
TDIU secondary to this condition.  Evidence of record showed 
a long standing history of MDD, panic disorder and ADHD.  
There was no mention of PTSD prior to 2003.  Before being 
diagnosed with PTSD he was shown to be unemployable due to 
MDD and his other psychiatric disorders.  In fact, there were 
reports that indicated that he was unable to drive or 
complete tasks due to these psychiatric conditions.  The 
examiner reviewed and recited the records in great detail.  
Of note the examiner discussed the September 2004 VA 
examination which diagnosed PTSD but did not diagnose any 
other conditions.  The examiner noted that it was necessary 
to ascertain whether the other diagnosed disabilities had 
resolved or whether they were misdiagnosed.  The examiner 
also noted the need to separate PTSD symptoms from non PTSD 
symptoms.  The examiner reviewed the records from Dr. Small 
from 2003 to 2004 and pointed out that in April 2003 only 
MDD, panic disorder and ADHD were diagnosed by Dr. Small.  
The veteran's symptoms were insomnia, anxiety and panic 
disorder.  PTSD was noted to be diagnosed by Dr. Small in 
records from 2004 to 2005.  This included an October 2004 
record where the veteran was noted to have symptoms of 
hypervigilance, nightmares and panic symptoms, as well as 
avoidance of reminders and flashbacks.  The most recent form 
from Dr. Small was noted to include multiple diagnoses 
including PTSD, MDD, panic disorder without agoraphobia and 
MDD.  He was noted to be restricted from stressful work 
environments.  The examiner also reported that the September 
2004 VA examination only diagnosed PTSD as the lone Axis I 
diagnosis.  Axis II diagnosis was noted to have been deferred 
and his GAF was noted to be 60.  It was after this 
examination that the RO granted service connection for PTSD 
and assigned an initial 10 percent rating.  The rest of the 
claims file review included review of the Social Security 
records and other records prior to 2003 that showed 
differential diagnoses including panic disorder and MDD 
recurrent, but no diagnosis of PTSD prior to 2004 and also 
included a history of ADHD adult onset, shown in the records 
of 2001 and a prescription of Ritalin done by a private 
doctor in 2000.  

The first appearance of a possible diagnosis of PTSD was 
noted to have been in an August 2003 note by Dr. Small where 
the veteran was noted to have recently passed out from a 
panic attack.  Prior to this he had flashbacks after watching 
war coverage and recalled stressors as a prison guard.  The 
diagnosis was noted at the time to include history of ADHD 
adult onset, bipolar (BP) type 2 disorder with recent episode 
depressed without "PF", panic disorder (PD) cluster B and 
rule out PTSD.  Plans were noted to include further 
evaluation for PTSD.  Subsequent records were noted to not 
diagnose PTSD but in a November 2003 evaluation he did relate 
stressors and being upset by the recent coverage of the 
Guantanamo prison situation.  He reported dreams of service 
but the diagnosis was limited to MDD, recurrent, severe 
without psychosis and his GAF was reportedly 50 current and 
55 the past year in November 2003.  

The veteran's current complaints included feeling very 
nervous about doing the interview, and he stated he took 
Xanax about 2 hours before the interview.  The examiner 
offered the option of rescheduling the examination for a time 
when he was not under the influence of medication but the 
veteran declined and the interview proceeded.  The veteran's 
medical history recorded an uneventful childhood, though he 
was below average in school he was active socially and in 
sports.  The reported stressors in service included being 
assaulted while working as a correctional officer in the 
service.  He discussed his concerns regarding the current 
war-related prison scandals and reportedly had a panic attack 
triggered by watching an interview on 60 minutes.  He 
indicated that at that time he was hospitalized to rule out 
stroke or myocardial infarction.  He reported getting panic 
attacks when going to a VA center because it reminds him of a 
military institution.  He said he gets stressed and also has 
nightmares for 4-5 days.  He reported having depression and 
outbursts at work during the first Gulf War.  He indicated he 
recently lost his temper and threw a phone at his cat the 
night before this examination.  

The veteran's employment history was significant for his 
working 25 years at a food company where he worked his way up 
from truck driver to a sales manager.  He reported that he 
was laid off when the company was sold.  He also worked for a 
pet food company that was sold.  He also worked for a pencil 
company which he said also no longer exists and he left about 
3 1/2 years ago.  He indicated that he resigned because he 
started having panic attacks and blowing up at meetings.  He 
denied ever being fired.  He now felt he cannot work due to 
his panic symptoms.

He reported spending his days mostly at home and no longer 
had friends he used to have because of confrontations with 
them and he didn't want to go out.  He sometimes did yard 
work.  He indicated that his wife stays home and cares for 
him.  He denied a history of consulting any mental health 
professionals prior to his treatment at the VA Medical Center 
(VAMC) in Nashville.  He said that he was diagnosed with ADHD 
by a cardiologist and currently treated with Dr. Small in a 
private office.  He denied any hospitalizations for mental 
health problems.  

Socially, he was married to his current wife for 36 year and 
that she cares for him.  He generally gets along with his 
wife, but sometimes he has a problem with his temper and 
outbursts.  He did not describe any recreational activities 
other than watching television.  He denied a legal history, 
but did say he was close to doing violence and can't be in a 
stressful situation.  He also hated being told to do 
something.  The only doctor he treated with was Dr. Small and 
the VAMC.

The veteran's subjective complaints included depressed 
thoughts and feelings of "ending it."  He also endorsed 
panic attacks more than once a week with feeling like he is 
going to die, with physical manifestations such as sweating, 
rapid heart beat and racing thoughts.  He felt nervous and 
jumpy most of the time and angry and irritable, worried, 
fearful, tense with decreased memory and decreased 
concentration.  There was no history of obsessions, 
compulsions, phobias, rituals or checking behaviors.  He 
described himself as forgetful and often had difficulty 
attending to grooming and would not do so without his wife 
around.  He described periods of approximately 2 hours where 
he's unaware of his surroundings.  His wife indicated that he 
was always responsive when called.  Most of the time he had 
to pull over when driving due to panic attacks.  He did not 
describe overt flashbacks or daytime sensory experiences 
relating to the traumas he had in service but did describe 
avoidance especially regarding the VA and prisons and 
materials about them.  He did not watch military movies.  He 
endorsed depressed mood, but no crying spells.  He reported 
weekly suicidal thoughts but no attempts.  He also reported 
thoughts about punching a guy from work.  There was no 
history of hallucinations, hypomanic or manic episodes.  
Often he feels hypervigilant and "on guard" but with no 
overly paranoid or delusional thoughts.  His appetite was 
good and he slept 6-7 hours a night but wakes almost every 
night.  Nightmares wake him up about twice a week.  He 
reported no libido.  The examiner noted on review of 
chronology, his symptoms began abruptly over the past 3-4 
years.

Mental status examination revealed him to be well groomed and 
appeared angry, avoiding eye contact.  He has average to 
above average intelligence but did not seem to understand 
questions.  His affect was angry and diffident.  There was no 
affective displays or tearfulness.  His affect was 
appropriate to the content of his interview.  His mood was 
depressed.  He was alert and oriented time 4 with no unusual 
psychomotor activity and no deficit of cognition, memory, 
learning or attention.  His thought content was coherent and 
logical without flight of ideas or loose associations.  There 
was no hallucinations, delusions or other evidence of 
psychotic thought.  There was no deficit of abstractions, 
similarities or general information.  His judgment was poor 
to fair.  He had little psychological insight and little 
likelihood of developing further insight.  He developed 
limited rapport with the examiner.  He scored surprisingly 
low on the mini mental state examination with problems 
recalling the date, etc and accordingly the examiner ordered 
neuropsychological testing because of his mental status 
findings, complaints and diagnoses.  The Axis I diagnosis was 
MDD, chronic, which was the primary diagnosis, rule out 
cognitive disorder versus pseudo dementia, rule out PTSD 
noncombat, ADHD by history only.  Axis II diagnosis was no 
diagnosis-cluster B personality traits.  His highest GAF 
score was 41-50 representing severe symptoms and his current 
GAF was the same.  The examiner discussed that the above 
diagnosis was strictly provisional pending the results of 
neuropsychiatric testing and Holter monitor and he would 
later correlate them with his findings.  He opined that the 
sudden onset of symptoms was surprising and the examiner 
considered the possibility of dementia until proven 
otherwise.    

The report of a July 2005 VA neurological examination, which 
was signed in August 2005 included a review of the claims 
file following the actual examination of the veteran.  The 
history of the earlier VA psychiatric examination for PTSD 
done in May 2005 was noted, and the outcome of that 
examination was noted to have included the ordering of this 
neurological examination, to ascertain the presence and 
severity of possible cognitive disorder and ADHD disorder 
after mini mental status test results from the earlier 
examination suggested the presence of cognitive problems.  
Thus this particular examination was to specifically address 
the issues of ADHD and cognitive disorder raised by the 
earlier examination.  

The veteran was noted to report having panic attacks and 
incidents of forgetfulness such as forgetting to pay for 
groceries.  He reported his primary concern was depression 
and secondary concerns were panic attacks and anxiety.  He 
endorsed being more withdrawn, anxious and concerned about 
crowds.  He believed that his memory related problems are due 
to depression.  He reported getting distracted and being 
unable to finish a task.  He has not forgotten old 
information.  He did not forget doing chores but will 
occasionally forget what he came into the kitchen to get 
something, which happens about once a week.  He denied 
getting lost or having problems completing activities of 
daily living such as bathing or dressing, or tasks such as 
banking or management.  He did rely on his wife to help with 
certain tasks and indicated that she layed out his clothes 
and did the family banking.  He did feel he could do the 
banking if necessary.  He reported that he does not drive in 
alot of traffic because this causes him to panic.  He can 
drive but prefers not to.  When he has a panic attack his 
mind races, he sweats and feels like the room is closing in.  
He reported 2 panic attacks out of the blue and had his heart 
checked after one incident and was told it was a panic 
attack.  He reported approximately one panic attack per week.  
He indicated that he can calm down sometimes and that his 
wife assists with that.  He sometimes takes Xanax to relieve 
the anxiety.

The review of the medical records noted the prior VA 
examination of May 2005 and reviewed the veteran's history in 
detail.  The examiner noted that the veteran had been 
diagnosed with ADHD by his son's cardiologist rather than a 
psychiatrist, and that the diagnosis was apparently based on 
a 14 item checklist.  The examiner deferred to the May 2005 
examination for the veteran's overall history, but noted the 
veteran to deny behavior problems as a child and denied 
concentration problems until recently.  He took 1 and rarely 
2 Ritalin per day.  The veteran was noted to report having a 
bad day on the day of the May 2005 examination and had taken 
Xanax which makes him lethargic.  

His wife was interviewed and she expressed her belief that 
the veteran was let go from previous jobs due to cognitive 
problems as well as problems with coworkers.  She also 
described him as having "Type A" personality with a "short 
fuse."  She also described his recent preoccupation with 
keeping doors locked.  She indicated that his temper was 
worse and he will throw things about twice a month.  She said 
he dreams about the service, about being unable to find his 
papers for discharge, but indicated he did not have actual 
nightmares.  She reported him as not being as "sharp" as 
before.  His vigilance in locking doors has increased since 
the onset of the Gulf War.  She reported that he was 
concerned that he might be charged with prison abuse as he 
had been a prison guard in the service, and that this concern 
was triggered by recent prison abuse scandals in the news.

Mental status examination revealed him to be fully oriented 
with no motor abnormalities other than a hand tremor when 
drawing which appeared to be from anxiety doing the task.  
His speech was clear and fluent but rapid.  His 
comprehension, concentration and attention were all grossly 
intact.  He had appropriate responses to questions and was 
cooperative and attempted all tasks.  There was no evidence 
of a formal thought disorder.  His remote memory was intact.  
He reported his mood as depressed and sometimes anxious.  He 
reported fair appetite and sleep.  He did appear mildly 
anxious during some testing and in the beginning of the 
interview.  He reported not enjoying food but ate out of 
boredom.  He reported some interrupted sleep and sometimes 
took Xanax.  He had anger outbursts which he reported have 
not increased.  Judgment and insight were good and there was 
no suicidal or homicidal ideations.

During testing he was noted to appear anxious and dysphoric 
during some tasks and wiped his desk clean between tests.  He 
talked rapidly and interrupted the examiner.  His overall 
test results were deemed valid indicators of his cognitive 
function.  After a discussion of the various tests performed, 
the examiner summarized that overall there is no evidence of 
a generalized cognitive decline.  He does not meet any 
criteria for dementia.  His intellectual functioning was 
above average and the majority of his cognitive skills were 
intact.  He did have some slight decline in novel problem 
solving and resistance to interference, but none of the test 
results would indicate dementia or incompetence.  The Axis I 
diagnosis was panic disorder without agoraphobia by history 
and MDD by history.  

The examiner in the July 2005 VA neurological examination 
discussed that he found no evidence to clearly substantiate a 
diagnosis of childhood onset ADHD and noted that ADHD does 
not suddenly appear in adulthood.  It is much more likely 
that the veteran is experiencing depressive symptoms that may 
mimic ADHD.  His wife also was noted to describe some 
personality symptoms that overlap with ADHD.  As previously 
noted there was no clear indication of dementia on testing.  
There were some indicators of slight frontal lobe 
inefficiency which could be attributable to various causes, 
including constitutional, situational, aging, early harbinger 
of dementia, depression or anxiety.  At this point there was 
no way to tell.  Clearly he was noted to get anxious about 
his test performances and this affects his ability to 
function.  His lower scores in the May 2005 VA examination 
mini mental status examination were attributed to his having 
taken Xanax the day of the examination for a "bad day."  

This examiner opined that the veteran's anxiety is more 
problematic than other reported problems.  Regarding PTSD the 
examiner did not find sufficient symptoms to diagnose it.  He 
was noted to be apparently feeling guilty about some of his 
behavior in the service, but this was not sufficient to 
diagnose PTSD.

An August 2005 letter from Dr. Small gave an opinion that the 
veteran's chronic PTSD and accompanying symptoms such as MDD, 
panic disorder and ADD were clearly caused by the traumas he 
experienced in service.

A September 2005 letter from Dr. Small discussed the cause of 
the veteran's PTSD as related to his service as a guard where 
he was attacked and placed in dangerous situations.  
Currently he has nightmares and flashbacks.  His symptoms 
worsened after the news broke of the prison scandal in Iraq.  
He has been more hypervigilant, more isolative and more 
suspicious.  He also reported increased depression and 
difficulty maintaining a workload.

A January 2006 letter from Dr. Small clarifies that he 
diagnosed the veteran with PTSD and various associated 
symptoms.  He has treated the veteran since July 2002.  Prior 
to that the veteran was seen by various psychiatrists at the 
Nashville VAMC and also had a private psychiatric 
examination.  Each of the psychiatrists generally diagnosed 
the veteran with MDD, panic disorder, ADHD etc.  One of the 
testing psychiatrist's, Dr. Montgomery, noted that his tests 
showed no evidence of malingering.  In October 2003, Dr. 
Small recommended that the veteran get additional 
psychological therapy and analysis from the VA psychiatry 
based on his symptoms and interviews.  In January 2004, the 
psychologist working with the veteran noted that he was 
having a difficult time accepting that he has PTSD.  Since 
September 2004, three psychiatrists diagnosed PTSD.  As Dr. 
Small stated in September 2005 he opined that MDD, panic 
disorder, ADHD etc were symptoms of PTSD and cited reasons 
for this opinion including his September 2005 report and 
functional capacity form from May 2005.  He also cited the 
DSM-IV R, page 465, 4th Edition, Paragraph 3 as support that 
all the symptoms experienced by the veteran are directly 
associated with PTSD.  Given this and the 3 1/2 years he 
treated the veteran both as a VA and private doctor, Dr. 
Small concluded that the veteran was suffering from PTSD 
prior to his first treatment and that the symptoms of MDD, 
panic disorder, ADHD are a manifestation of PTSD and are not 
separate from PTSD and noted that the VA acknowledged in the 
Federal Register that it not feasible to attribute signs and 
symptoms to 1 of 2 or more coexisting conditions.

VA records from 2006 reflect ongoing persistent symptoms of 
anxiety and depression and PTSD.  In February 2006 he 
reported feeling more anxious because he had to come to the 
VA.  He endorsed recurrent dreams about the military 
including his stressors and reported poor sleep, but with no 
evidence or complaints of psychotic thoughts.  Objectively he 
was calm, cooperative with normal speech, normal eye contact 
and anxious mood with constricted affect.  His thought 
processes were linear, logical, goal directed.  His memory 
and concentration were intact and judgment and insight were 
fair.  His motivation was good.  He was assessed with PTSD, 
chronic.  He continued to be restricted from a stressful 
environment and driving in private progress notes from 
throughout 2006, which noted worsening PTSD with symptoms of 
flashbacks, nightmares, insomnia, depressive mood, anxiety, 
hypervigilance, startle response and forgetfulness.  His 
symptoms were aggravated in March 2006 by his brother's death 
and persisted throughout the entirety of 2006.   

The report of a November 2006 VA examination is noted to be 
identical to the report of a May 2005 VA examination with the 
exception that the examiner now inconcorporated the results 
form the August 2005 VA neurological examination in this 
report and changed the diagnosis and discussion portion of 
the examination in light of the August 2005 neurological 
examination findings.  The examiner stated that the 
conclusions he provided in the May 2005 VA examination 
remained valid other than as follows.  While neither the VA 
neurological examiner and this examiner found a diagnosis of 
PTSD for which the veteran was service-connected, the veteran 
has clearly manifested significant and severe anxiety and 
mood symptoms throughout the years for which numerous 
diagnoses have been provided.  In addition, the diagnostic 
interview with this examiner in 2005 was distorted by the 
fact that the veteran had taken a tranquilizer before that 
examination which clearly contributed to his poor performance 
on the mini mental state examination which suggested a 
cognitive disorder for which there was no evidence on 
neurological tests.  Based on this examiner's review of 
records including the August 2005 neuropsychological testing 
and Holter monitor report, the examiner feels that the 
veteran's diagnoses have been provided which are not 
consistent with this examiner's understanding of the 
veteran's illness.  The examiner conceded that he would not 
call the other diagnoses "misdiagnosed" however as each 
practitioner's understanding and eventual formulation of a 
diagnosis is based on his or her perception of the patient 
and his symptoms as they are presented on a given date.  

The following was the examiner's final diagnosis:  The 
examiner felt this diagnosis best describes the veteran's 
mental disorder and its manifestations throughout the years 
and on the day the examiner interviewed him.  The examiner 
did not feel any additional Axis I diagnosis was necessary.  
The Axis I diagnosis was major depressive disorder (MDD), 
chronic, primary diagnosis.  Axis II was no diagnosis, 
cluster B personality traits.  His highest GAF the past year 
was 41-50, severe symptoms, and current GAF was 41-50.  It 
should be noted that prior to the VA examination done in 
September 2004 when PTSD was diagnosed, the veteran had 
carried a diagnosis of MDD.  The examiner noted that the 
instructions from his previous examination report from 2005 
asked that the effects of each psychiatric condition be 
separated or the examiner needed to indicate that effects of 
each condition overlapping cannot be separated.  The symptoms 
of PTSD needed to be clearly described and the examiner 
needed to state how symptoms of PTSD and PTSD alone affected 
his employability.  Since the examiner did not find a 
diagnosis of PTSD, any and all psychiatric impairment and 
resulting disability are related to the MDD.  As he presented 
in 2005 the veteran would have been unemployable as a result 
of his MDD.  The examiner was unable to provide comment on 
the veteran's diagnosis or condition since the date of his 
last report as he has had no further contact with the 
veteran.  Any assessment of his condition since this 
examiner's May 2005 examination should be evaluated in a new 
examination in which subsequent reports may be evaluated in 
the context of a more current interview.  

In January 2007 he was followed up for PTSD and MDD.  He was 
unable to shrug off the holiday depression and was more 
isolative and had panic symptoms about coming to his 
appointment.  He felt more hypervigilant since his family was 
coming to visit.  Nightmares and flashbacks were prevalent.  
However there were no homicidal or suicidal ideations or 
objective evidence of psychosis or of impairment in judgment 
or insight.  He was observed to be calm and pleasant but with 
depressed mood and affect.  The diagnosis was PTSD and MDD.  
His GAF was 60.  His GAF remained unchanged from 60 in July 
2007 when he reported recent panic symptoms as well as sleep 
problems with nightmares and being constantly worried with 
depressive spells.  The July 2007 note diagnosed PTSD with 
continuing anxiety and depression but functioning at 
baseline.  Private treatment records from 2007 reflect 
persistent problems with anxiety, depression, nightmares, 
flashbacks, frequent panic attacks, increased worry and 
hypervigilance throughout the year.  He continued to be 
restricted from driving and stressful environments.  His 
diagnoses continued to include PTSD, MDD and ADD.  

Letters submitted by Dr. Small in November 2007 and December 
2007 reiterated this doctor's opinion that the correct 
diagnosis in this veteran's case remains PTSD and that any 
other psychiatric symptoms and/or diagnoses including MDD, 
panic disorder, ADHD, etc, are manifestations of his PTSD.  
He indicated that the veteran's symptoms cannot be clinically 
separated from his PTSD.  His opinion was based on his long 
and continued treatment of the veteran, as well as review of 
other medical records, including the most recent VA 
examination reports from May 2005 and the addendum of 
November 2006.  Dr. Small indicated that the examination 
reports did not refute the clinical diagnosis made by him.  

A February 2008 VA treatment note following up PTSD and MDD 
noted the veteran to report having a panic attack during the 
week, with panic symptoms more prevalent during this month, 
and also reported being in a "funk" for the past few weeks, 
as well as having erratic sleep.  He also endorsed vivid 
nightmares and anger issues.  Mental status was significant 
for depressed mood and restricted affect, but otherwise 
normal.  His diagnosis was PTSD and GAF was 50-55.  

Based on a review of the foregoing, the Board finds that from 
the pendency of this appeal, the evidence supports a grant of 
70 percent for the veteran's PTSD symptoms.  The evidence 
which includes the VA and private treatment records from 2001 
through early 2008, in addition to the May 2005, July 2005 
and November 2006 VA examinations generally show the veteran 
to suffer from occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such severe and 
persistent symptoms primarily shown include anxiety, frequent 
and severe panic attacks, anger issues, sleep problems, 
social isolation, memory and concentration problems which 
have apparently caused him negative consequences at work to 
the extent that he was compelled to quit working in 2002 due 
to persistent panic attacks.  He has also reported on 
numerous occasions problems with sleeping, with some 
nightmares, and difficulty going to sleep.  Additionally he 
has also at times had problems with persistent depressive 
thoughts, with depressed or anxious mood repeatedly shown on 
mental status examination, and a history of suicidal thoughts 
when under stress.  Further he has also evidenced symptoms of 
avoidance including the avoidance of social situations and 
endorsed exaggerated startle response and hypervigilance.  

Although his GAF scores have been shown to fluctuate, with 
ranges as high as 60 shown, overall his GAF scores for the 
most part when recorded have tended to range from 50 to 55, 
but his overall symptoms which often did not include a GAF 
score reflect serious symptomatology.  The May 2005 VA 
examination revealed highest GAF score was 41-50 representing 
severe symptoms and his current GAF was the same.  Aside from 
these occasional fluctuations to higher scores, his GAF 
scores tend to be consistent with serious symptoms or any 
serious impairment in social, occupational or school 
functioning.  Although the veteran is generally shown to be a 
high functioning individual with no apparent cognitive 
impairment, except for the time of the May 2005 examination, 
or evidence of psychotic thought, the severity of his 
impairment is demonstrated by the frequency and persistence 
of his ongoing symptoms including panic attacks, anxiety, 
depression, sleep problems, hypervigilance etc.  The 
seriousness of such symptoms is underscored by the repeated 
medical recommendations that he avoid driving or stressful 
situations including work.  Thus, the evidence overall 
reflects serious symptomatology affecting him occupationally 
as well as socially.

Although the veteran has been diagnosed with multiple 
psychiatric problems throughout this appeal, including MDD, 
ADHD, bipolar disorder, GAD personality disorder, cluster B 
in addition to PTSD, and in light of the conflicting medical 
opinions as to whether the veteran has PTSD at all, the Board 
finds that the opinion of Dr. Small who has treated the 
veteran both privately and at the VA for a long period of 
time outweighs the negative opinions from the VA examiners 
who found no evidence of PTSD.  Dr. Small has determined that 
the veteran's various psychiatric symptoms and diagnoses are 
all attributable to his service-connected PTSD.  In any event 
under the circumstances, VA is required to resolve all doubt 
in his favor and consider his anxiety-related symptoms, 
depressive symptoms and panic attacks as due to the service-
connected PTSD disability.  See Mittleider v. West, 11 Vet. 
App. 181 (1998); 38 C.F.R. § 3.102.  

Comparing all the manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 70 
percent schedular rating under Diagnostic Code 9411 are more 
nearly approximated.  38 C.F.R. § 4.7.  The criteria for a 70 
percent rating are met if there are deficiencies in most of 
the areas of work, school, family relations, judgment, 
thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11- 
14 (2001).  As the veteran meets the criteria for a 70 
percent rating throughout the pendency of this appeal, there 
is no need to consider the applicability of staged ratings 
per Fenderson, supra.

There is no evidence that the PTSD resembled the criteria for 
a 100 percent rating during this time span.  Although he had 
fluctuations in the severity of his symptoms, he was shown 
later on to have improved his mental status, living situation 
and ability to care for himself.  Thus, a rating in excess of 
70 percent disabling is not warranted for PTSD.  

III.  TDIU Due to Service Connected Disability

In order to establish a total disability rating based on 
individual unemployability, there must be impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. 38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2007). 

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2007).

For the above purpose of one 60 percent disability or one 40 
percent disability, in the combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor (2) disabilities resulting 
from common etiology or a single accident (3) multiple 
injuries affecting a single body system, e.g. orthopedic, 
digestive, etc. (4) multiple injuries incurred in action or 
(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability are 
met and in the judgment of the rating authority, such 
service-connected disabilities render the veteran 
unemployable. 38 C.F.R. § 4.16 (a)(2007).

A total disability rating may also be assigned on an 
extraschedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2007).

In this case, the veteran's PTSD is his lone service-
connected disability.  It is now adjudicated to be 70 percent 
disabling, thereby meeting the schedular criteria for TDIU.  
Because the evidence as detailed above clearly shows the 
veteran to be unemployable due to psychiatric symptoms 
related to his PTSD, as per the repeated documents showing 
him to be medically restricted from stressful situations 
including employment as well as from driving throughout the 
pendency of this appeal, entitlement to TDIU is warranted in 
this instance.  

Because TDIU is being granted there is no need to address 
extraschedular considerations under 38 C.F.R. § 3.321 (2007). 






ORDER

An evaluation of 70 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


